Citation Nr: 1760035	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  13-07 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for peripheral artery disease (PAD), including as secondary to service connected coronary artery disease (CAD). 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel






INTRODUCTION

The Veteran served honorably in the United States Army from March 1967 to October 1969 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In April 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development.  

In a September 2017 statement, the Veteran's representative waived initial RO review of any newly submitted evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before the Board can adjudicate the issue of entitlement to service connection for PAD.  In September 2011, the Veteran was awarded service connection for CAD, status post coronary artery bypass graft, effective December 27, 1994, pursuant to 38 C.F.R. § 3.309(e) and Nehmer v. United States Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) based on presumed exposure to herbicides during his boots on the ground service in the Republic of Vietnam.  The Veteran acknowledges that PAD is not subject to presumptive service connection based on exposure to herbicide agents under 38 C.F.R. § 3.309(e).  However, he contends that his cardiologists and vascular physicians have indicated that PAD and CAD are related.  More specifically, his physicians reportedly informed him that people who develop CAD also develop PAD.  Therefore, he believes service connection should be granted for PAD as an "adjunct" condition to his service-connected CAD.

The Veteran was provided a VA examination in April 2012 to help substantiate his claim, at which time the examiner diagnosed the Veteran with PAD.  The examiner opined that the Veteran's PAD was less likely than not proximately due to or the result of his service-connected CAD.  The examiner failed to provide an opinion as to whether the Veteran's PAD was aggravated by his CAD, however.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In April 2015, the Board remanded this matter to obtain additional medical opinions.  Unfortunately, the opining examiner did not provide an adequate opinion regarding whether the Veteran's PAD was caused by his active duty service, and otherwise provided a negative medical opinion concerning aggravation.  Therefore, another remand is required for a new direct service connection opinion. 

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion from an appropriately qualified VA physician, preferably a cardiologist or vascular specialist if reasonably available.  The physician should thoroughly review the claims file and should note that review in the report.  If the physician determines that a new examination is necessary, one should be provided.  The physician should clearly set forth a complete rationale for any opinion expressed.  The physician should provide the following opinion:

Is it at least as likely as not (50% probability or greater) that the Veteran's diagnosed PAD was caused by his active duty service, to include his conceded exposure to herbicidal agents?  Particular attention is invited to the April 2012 VA examination, the November 2015 VA medical opinion, and the Veteran's medical research submission on December 24, 2015. 

If the requested opinion cannot be provided without resorting to speculation, you should explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, limits of medical knowledge, etc.).

2. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




